DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
Applicant argues at pages 6-7 of the arguments as follows:

    PNG
    media_image1.png
    346
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    64
    600
    media_image2.png
    Greyscale

The examiner respectfully disagrees.  In particular, to the extent that the leads BAT_V and BAT_I in Fig. 7 of Lee as inputs to the SCSM 400 might be viewed as a pair of measurement lines, they are not the only measurement lines disclosed by Lee.  In 











[AltContent: rect][AltContent: connector][AltContent: textbox (BAT_V)][AltContent: connector][AltContent: textbox (BAT_I)]
    PNG
    media_image3.png
    377
    841
    media_image3.png
    Greyscale
[AltContent: textbox (SCSM 400)]
    PNG
    media_image4.png
    78
    117
    media_image4.png
    Greyscale


	










		SCSM 400 of Lee, Annotated


As shown above, Lee’s SCSM 400 annotated in accordance with Lee’s teachings in connection with Figs. 7-8 and paragraphs 44, 48 will necessarily include two pairs of measurement lines: a first pair of measurement lines connected to battery cell voltage measurement circuitry (which is necessarily present in Lee’s SCSM 400) for measuring the battery cell voltage, with one of the first pair of measurement lines being connected to reference or ground potential 706, and a second pair of measurement lines connected to sensing circuit 800 for measuring battery cell current.  Therefore, although Lee may disclose two lines external to the SCSM 400 for supplying BAT_V and BAT_I to internal SCSM 400 circuitry, the SCSM 400 will nevertheless necessarily include two pairs of measurement lines for performing the voltage and current measurements.  

	Although not presently a basis for the rejection of claims 1 and 11, the examiner submits that modification of Fig. 7 of Lee to include a second BAT_V lead, with the first BAT_V lead coupled to the current measurement circuitry (Fig. 8) and the second BAT_V lead coupled to the voltage measurement circuitry would be an obvious variation falling well within the inferences and creative steps that a person of ordinary skill in the art would employ in light of Lee’s teachings and their capability of understanding the scientific and engineering principles applicable to the pertinent art.  One of ordinary skill in the art would have recognized that the results of such a modification would be entirely predictable.  Moreover, such a modification would clearly not render the prior art invention of Lee unsatisfactory for its intended purpose, and Lee nowhere teaches away from such a modification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0184682 to Lee et al. (Lee).

	Regarding claim 1, Lee discloses a method for determining an internal resistance of battery cells of a battery module, the method comprising the steps of:
	determining a cell voltage of a battery cell as a voltage of a respective electrochemical unit of the battery cell as measured by a first pair of measurement lines of a cell monitoring device in the battery cell (Lee, e.g., Fig. 7 and paragraphs 43-48, SCSM 400 is used to measure the voltage of a battery cell 302, with battery cell 302 being a part of a battery module 304; see, e.g., Fig. 3 and paragraphs 27-29; also see paragraph 44, when the SCSM 400 is used to measure the voltage of a battery cell 302, it requires only a conductive lead BAT_V which allows a voltage measurement relative to a reference level or ground potential 706; also see remarks above in connection with Response to Arguments, a first pair of measurement 
	determining a cell current of a battery cell from a voltage drop across a cell measurement resistor of the battery cell as measured by a second pair of measurement lines of the cell monitoring device that are both different from the first pair of measurement lines (Lee, e.g., Figs. 7-8 and paragraphs 43-49, SCSM 400 is used to determine single battery cell current by measuring a voltage across two conductive pads spaced apart a distance on one of the output terminals 702a, 702b of the battery cell 302; the inherent resistance 708, which is on the order of micro-ohms, will produce a very small but measurable voltage drop VR, k across the shunt resistance 708 when measured between the two conductive pads; an SCSM 400 is provided for each battery cell 302 within the battery pack 306 (Fig. 3) so that the voltage VR, k can be measured for each of the k battery cells in the pack; these values can be stored in a data memory 714, which is sometimes referred to herein as Register-V; Fig. 8 illustrates a sensing circuit 800 which can be integrated in each SCSM 400 for purposes of facilitating current sensing; also see also see remarks above in connection with Response to Arguments, a second pair of measurement lines connected to sensing circuit 800 for measuring battery cell current), wherein
	an ohmic resistance of a component of the battery cell in a conductive path is used the cell measurement resistor (see Lee as applied above, an ohmic resistance of a component of the battery cell in a conductive path in the form of one of the output terminals 702a, 702b of the battery cell 302).

	Regarding claim 2, Lee discloses wherein a cell terminal, a feed line or an outlet line to or from a cell terminal and/or a cell connector for connecting adjacent battery cells in a battery module are used as the component in the conductive path of the battery cell (see Lee as applied to claim 1, an ohmic resistance of a component of the battery cell in a conductive path in the form of one of the output terminals 702a, 702b of the battery cell 302).

	Regarding claim 4, Lee discloses wherein the cell voltage and the cell current of a respective battery cell are measured at the same time (Lee, e.g. paragraph 28, The P parallel-connected cells can facilitate measurement of each cell's voltage and individual cell current at the same time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.

	Regarding claim 5, Lee discloses wherein the cell measurement resistor of a respective battery cell is calibrated using a precision measurement device external to the battery cell through a comparative measurement of a flow of electric current (Lee, e.g., Fig. 7 and paragraph 47, an initial pack current 
(IPACK) is precisely measured by using the current sensing device 704; in FIG. 7, the master module 310 receives data concerning the total initial pack current IPACK for battery pack 306 from a current sensing device 704, which may be a Hall-effect sensor; the data received at the master module 310 is stored in a suitable memory device 710, e.g., Register-I; concurrently, an SCSM for each battery cell 302 measures the voltage across the shunt resistor (VR,k); this voltage value is communicated to the master module 310 as shown in Fig. 7; thereafter, the effective shunt resistance RSHUNT,k of R,k for each cell by the measured value of IPACK /P (where P is the number of cells connected in parallel within each module).

	Lee discloses a precision measurement device in the form of current sensing device 704, which Lee discloses may be a Hall-effect sensor.  Lee is not relied upon as explicitly disclosing that the precision measurement device is a precision measurement resistor.  The examiner takes Official notice of the fact that the use of shunt resistors for measuring current, particularly in battery applications, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains (Lee, e.g., paragraph 42).  The examiner notes that although Lee eschews the use of separate shunt resistors in each battery cell due to heat and energy waste, especially in the cases where a large number of battery cells is used, one of ordinary skill in the art would appreciate that the use of a shunt resistor to implement Lee’s current sensing device 704 would not pose such issues since it not being used in each of Lee’s battery pack cells 302.  The prior art included each element claimed, although not necessarily in a single prior art embodiment or reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art embodiment or reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For 

	Regarding claim 6, Lee as applied to claim 5 discloses wherein the cell measurement resistors of the respective battery cells are calibrated using the same precision measurement resistor that is external to the battery cell with respect to all battery cells (see Lee as applied to claim 5, thereafter, the effective shunt resistance RSHUNT,k of each battery cell 302 is extracted by dividing VR,k for each cell by the measured value of IPACK /P).

	Regarding claim 7, Lee as applied to claim 5 is not relied upon a explicitly disclosing wherein the cell measurement resistor of a respective battery cell is calibrated for a time interval with a constant flow of current over at least 10 ms.  With reference to Fig. 7 and paragraph 47 of Lee, during the calibration process (e.g., the determination of the effective shunt resistance RSHUNT,k of a particular battery cell 302), precision current sensing device 704 is used to measure pack current IPACK and provide a measurement result to the master module 310, and SCSM 400 measures the voltage VR,k across the shunt resistor, with this measurement value then being provided to the master module 310.  One of ordinary skill in the art would appreciate that it is necessary for these measurements to be performed while the same current is flowing through the shunt resistor.  In other words, if the measurements of IPACK and VR,k are performed for different values of current, then the subsequent determination of RSHUNT,k will not be accurate.  To this end, Lee discloses that the measurements of IPACK and VR,k R,k.  One of ordinary skill in the art would therefore understand that during the “concurrent” measurements of IPACK and VR,k that it would be highly desirable for the current flow to be constant (e.g., constant, stable, neither increasing or decreasing) for at least a duration sufficient to ensure that the current sensed by precision current sensing device 704 is the same current producing the shunt resistor voltage drop measured by SCSM 400.  In other words, one of ordinary skill in the art would understand that would be highly desirable for the current flow to be constant and stable for at least the period of time over which the IPACK and VR,k measurements are made.  Such understanding is well within the inferences and creative steps that a person of ordinary skill in the art would employ in light of Lee’s teachings and well-understood concepts of analog-to-digital signal measurement generally.  Moreover, although Lee does not explicitly define a time window in connection with the term “concurrently”, one of ordinary skill in the art would nonetheless understand in the context of Lee that this term encompasses measurements performed within a few seconds or even a fraction of a second.  In either case, it would be understood by one of ordinary skill that a duration of constant current for more than a few seconds would suffice to ensure that the current sensed by precision current sensing device 704 is the same current producing the shunt resistor voltage drop measured by SCSM 400.  For at least these reasons, it would been wherein the cell measurement resistor of a respective battery cell is calibrated for a time interval with a constant flow of current over at least 10 ms, noting that the language “at least 10 ms” is sufficiently broad so as to encompass time periods on the order or minutes or even hours.

	Regarding claim 8, Lee as applied to claim 7 is not relied upon as explicitly disclosing wherein the constant flow of current for calibrating cell measurement resistors:
	(i) is set by explicitly choosing operating conditions of a battery module underlying the battery cells, and/or
	(ii) is established during operation and afterwards by monitoring a flow of current.

One of ordinary skill in the art would nonetheless appreciate that obtaining the condition of constant, stable current for purposes of accurately determining the value of shunt resistance RSHUNT,k is achievable either by actively controlling the current to a suitably constant value or by measuring the current during passive operation of the battery pack to identify a period of time during which the current is sufficiently constant and stable.  Such approaches fall well within the inferences and creative steps that a person of ordinary skill in the art would employ in light of the teachings of Lee as applied to claim 7.  For these reasons, the recitation wherein the constant flow of current for calibrating cell measurement resistors (i) is set by explicitly choosing operating conditions of a 

	Regarding claim 9, Lee as applied to claim 5 discloses wherein a current measurement value of a respective battery cell, acquired from comparative measurement of a flow of electric current for calibration purposes, is communicated to a cell monitoring device (Lee, e.g., Fig. 7 and paragraphs 47-48, communication of IPACK from current sensing device 704 to cell monitoring device in the form of master module 310).

	In Lee’s arrangement, the SCSM 400 for each battery cell 302 communicates the shunt voltage VR,k to the master module 310, in which the shunt resistance RSHUNT,k is extracted by dividing VR,k by IPACK/P, where P is the number of cells connected in parallel within each module.  Once the RSHUNT,k  values for all the battery cells 302 are extracted, the respective values are utilized to derive the ICELL,k for each of the battery cells.  This is accomplished by dividing VR,k by RSHUNT,k, where the ICELL,k and VR,k are values which are periodically obtained over time once the battery pack has been put into service.  Accordingly, in Lee’s arrangement, the ICELL,k for each of the battery cells is computed in a centralized manner within the master module 310, instead of being computed by the SCSM 400.  Lee therefore is not relied upon as explicitly disclosing PACK is communicated to all battery cells of an underlying battery module and/or to a cell monitoring device formed in a respective battery cell.

	Lee nonetheless discloses that each of the SCSMs 400 respectively located on each battery cell 302 (Lee, e.g., paragraph 27) includes processing resources in the form of a control unit 406 (e.g., a microcontroller) and a data transceiver 406 to facilitate communications between the SCSM and a control module 310 (Lee, e.g., Fig. 4 and paragraph 32).  Moreover, the examiner takes Official notice of the fact that the use of distributed computing architectures were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Lee in fact employs a distributed architecture in connection with performing certain aspects of the disclosed functionalities, such as sensing and calibration for example (Lee, e.g., paragraphs 30-33).  The prior art included each element claimed, although not necessarily in a single prior art embodiment or reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art embodiment or reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  That is to say, one of ordinary skill in the art could have implemented Lee’s computation of ICELL,k for each of the battery cells in distributed manner within each SCSM using the existing processing resources of the SCSM, and that in such an arrangement the processing resources would perform the CELL,k) as in a centralized arrangement.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  That is to say, one of ordinary skill in the art would have found the results of computing of ICELL,k for each of the battery cells in a distributed manner within the respective SCSMs to be expected and predictable, e.g., improved efficiency due to the distribution of the workload.

For these reasons, the recitation that the current measurement value IPACK is communicated to all battery cells of an underlying battery module and/or to a cell monitoring device formed in a respective battery cell does not patentably define over Lee.

	Regarding claim 10, Lee discloses wherein a result of the calibration of a cell measurement resistor is stored and/or updated in a lookup table and/or in a cell monitoring device (Lee, e.g., paragraph 47, a result of the calibration of a cell measurement resistor in the form of RSHUNT,k is stored in a cell monitoring device in the form of master module 310).

	In Lee’s arrangement, the SCSM 400 for each battery cell 302 communicates the shunt voltage VR,k to the master module 310, wherein the shunt resistance RSHUNT,k is extracted by dividing VR,k by IPACK/P, where P is the number of cells connected in parallel within each module.  Accordingly, in Lee’s arrangement, the shunt resistance RSHUNT,k  values are computed in a centralized manner within the master module 310, in the respective battery cell and/or in a cell monitoring device formed in a respective battery cell.

	Lee nonetheless discloses that each of the SCSMs 400 respectively located on each battery cell 302 (Lee, e.g., paragraph 27) includes processing resources in the form of a control unit 406 (e.g., a microcontroller) and a data transceiver 406 to facilitate communications between the SCSM and a control module 310 (Lee, e.g., Fig. 4 and paragraph 32).  Moreover, the examiner takes Official notice of the fact that the use of distributed computing architectures were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Lee in fact employs a distributed architecture in connection with performing certain aspects of the disclosed functionalities, such as sensing and calibration for example (Lee, e.g., paragraphs 30-33).  The prior art included each element claimed, although not necessarily in a single prior art embodiment or reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art embodiment or reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  That is to say, one of ordinary skill in the art could have implemented Lee’s computation of ICELL,k for each of the battery cells in distributed manner within each SCSM using the existing processing resources of the CELL,k) as in a centralized arrangement.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  That is to say, one of ordinary skill in the art would have found the results of computing of ICELL,k for each of the battery cells in a distributed manner within the respective SCSMs to be expected and predictable, e.g., improved efficiency due to the distribution of the workload.

	For these reasons, the recitation that a result of the calibration of a cell measurement resistor is stored in the respective battery cell and/or in a cell monitoring device formed in a respective battery cell does not patentably define over Lee.

	Regarding claim 11, Lee discloses a battery module for a vehicle, comprising:
	a plurality of battery cells that are connected to one another via a conductive path (Lee, e.g., Fig. 3 and paragraph 27, any of battery cells 302 coupled together via a conductive path);
	a monitoring device (Lee, e.g., Fig. 7 and paragraphs 28, 47, 48, master module 310);
	a precision current sensing device external to the plurality of battery cells in the conductive path (Lee, e.g., Fig. 7 and paragraph 47, precision current sensing device 704); and
	a cell monitoring device in each of the plurality of battery cells (Lee, e.g., Fig. 7, SCSM 400), wherein
in the battery module, a cell voltage of a respective battery cell is determined as a voltage of a respective electrochemical unit of the battery cell as measured by a first pair of measurement lines of the cell monitoring device (Fig. 7 and paragraph 44, measurement of BAT_V by SCSM 400; also see paragraph 44, when the SCSM 400 is used to measure the voltage of a battery cell 302, it requires only a conductive lead BAT_V which allows a voltage measurement relative to a reference level or ground potential 706; also see remarks above in connection with Response to Arguments, a first pair of measurement lines connected to battery cell voltage measurement circuitry (which is necessarily present in Lee’s SCSM 400) for measuring the battery cell voltage, with one of the measurement lines being connected to reference or ground potential 706),
		a cell current of the battery cell is determined from a voltage drop across a cell measurement resistor of the battery cell, wherein an ohmic resistance of a component of the battery cell in the conductive path is used as the cell measurement resistor as measured by a second pair of measurement lines of the cell monitoring device that are both different from the first pair of measurement lines (Lee, e.g., Fig. 7 and paragraphs 43-48, SCSM 400 is used to determine single battery cell current by measuring a voltage across two conductive pads spaced apart a distance on one of the output terminals 702a, 702b of the battery cell 302; the inherent resistance 708, which is on the order of micro-ohms, will produce a very small but measurable voltage drop VR, k across the shunt resistance 708 when measured between the two conductive pads; an SCSM 400 is provided for each battery cell 302 within the battery pack 306 (Fig. 3) so that the voltage VR, k can be measured 

	Lee discloses a precision measurement device in the form of current sensing device 704, which Lee discloses may be a Hall-effect sensor.  Lee is not relied upon as explicitly disclosing that the precision measurement device is a precision resistor.  The examiner takes Official notice of the fact that the use of shunt resistors for measuring current, particularly in battery applications, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains (Lee, e.g., paragraph 42).  The examiner notes that although Lee eschews the use of separate shunt resistors in each battery cell due to heat and energy waste, especially in the cases where a large number of battery cells is used, one of ordinary skill in the art would appreciate that the use of a shunt resistor to implement Lee’s current sensing device 704 would not pose such issues since it not being used in each of Lee’s battery pack cells 302.  The prior art included each element claimed, although not necessarily in a single prior art embodiment or reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art embodiment or reference.  One of ordinary skill in the art could have combined the elements as claimed by known 

	Regarding claim 12, Lee as applied to claim 11 is not relied upon as disclosing a vehicle that includes a battery module and a load that is connectable to the battery module in order to be supplied with energy from the battery module.  Lee nonetheless recognizes that typical applications for battery modules of the type disclosed by Lee include vehicle applications (Lee, e.g., paragraphs 5-6). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a vehicle that includes a battery module as claimed in claim 11, with the vehicle including a load that is connectable to the battery module in order to be supplied with energy from the battery module.  In this way, in the manner disclosed by Lee, battery condition of each battery cell based on the battery cell current for each battery can be determined (Lee, e.g., paragraph 10), thereby aiding in the avoidance of electrical imbalances from cell to cell (Lee, e.g., paragraph 6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2017/0030976 to Suzuki et al. (Suzuki).

Regarding claim 3, Lee discloses that the P parallel-connected cells can facilitate measurement of each cell's voltage and individual cell current at the same time (Lee, Fig. 3 and paragraph 28), which at least suggests no delay between the measurement of voltage and current for a particular cell 302.  Accordingly, Lee taken alone at least suggests wherein the cell voltage and the cell current of a respective battery cell are measured within a latency time interval of 10 µs.

	To the extent that one of ordinary skill in the art would not understand this to be the case, Suzuki discloses that in order to discriminate a deteriorated battery, an internal resistance of the battery cell may be detected (Suzuki, e.g., paragraph 3).  Suzuki discloses that the internal resistance measurement error is dependent upon the measurement time points of the current and voltage measurements used to determine battery (Suzuki, e.g., Fig. 8 and paragraph 72).  In particular, the larger the time point deviation, the larger the measurement error.  In particular, in order to measure the internal resistance in an error range of +/- .1%, the allowable time point deviation between current and voltage becomes +/-.10 µs or less.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lee such that the cell voltage and the cell current of a respective battery cell are measured within a latency time interval of 10 µs.  In this way, in the manner disclosed by Suzuki, the internal resistance measurement error of an internal resistance measured for purposes of discriminating a deteriorated battery can be minimized (Suzuki, e.g., paragraphs 3, 72).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863